Citation Nr: 1754089	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine condition.

2. Entitlement to service connection for a lumbar spine condition.

3. Entitlement to service connection for a cervical spine condition.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004.

The issue of entitlement to service connection for a lumbar spine condition was previously denied in an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the RO denied reopening the claim on the basis of new and material evidence not having been submitted by the Veteran.  In December 2011, the Veteran filed a timely Notice of Disagreement (NOD).  The RO then furnished the Veteran with a Statement of the Case (SOC) in October 2012.  The Veteran filed a Substantive Appeal, VA Form 9, in October 2012. In an April 2017 Supplemental Statement of the Case (SSOC), the RO essentially reopened the claim and adjudicated the issue on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claim with respect to this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issues of entitlement to service connection for a cervical spine condition, bilateral hearing loss, and tinnitus come before the Board on appeal from December 2011 and March 2016 rating decisions.

In August 2017, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the Veteran's claim file.

As the Veteran has been diagnosed with multiple lumbar and cervical spine conditions, the issues have been recharacterized as reflected on the title page.

The Board notes that this appeal was processed utilizing the Veterans Benefits Management System (VBMS) paperless system.  Accordingly, any future consideration of the Veteran's claims should take into account the existence of the electronic files.

The issues of entitlement to service connection for a lumbar spine condition, a cervical spine condition, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 2005 rating decision, the RO denied the claim for entitlement to service connection for a lumbar spine condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2. Additional evidence received since the RO's April 2005 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim for entitlement to service connection for a lumbar spine condition and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1. The April 2005 rating decision is final as to the claim for entitlement to service connection for a lumbar spine condition.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2. New and material evidence has been presented to reopen the claim for entitlement to service connection for a lumbar spine condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In regard to the Veteran's claim for entitlement to service connection for a lumbar spine condition, the Board's decision to reopen the Veteran's claim is a grant of a benefit sought on appeal.  As such, no discussion of VA's duties to notify and assist is necessary.

Rules and Regulations

The Veteran's claim for entitlement to service connection for a lumbar spine condition was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If a claim for entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue, if it is in the nature of a statement or other assertion, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


Factual Background

In June 2004, the Veteran filed a claim for entitlement to service connection for a lumbar spine condition, which the RO denied in an April 2005 rating decision on the basis that there was no evidence of aggravation of the Veteran's pre-existing lumbar spine condition while in service.  The Veteran was notified of the decision and his appellate rights by a letter in April 2005.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The April 2005 rating decision therefore became final.  See 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's April 2005 rating decision included the Veteran's medical records from before service which showed a diagnosis for degenerative disc disease (DDD) in 2001.  Service treatment records showed treatment for back pain while in service.  Additionally, a VA examination from July 2004 showed a diagnosis of lumbar strain, with functional loss due to pain.

Based on this evidence, the RO found that the Veteran's lumbar strain with functional loss due to pain existed prior to service and denied the Veteran's claim for service connection because there was no objective evidence of worsening of a pre-existing condition in order to establish service connection by aggravation.  

In August 2011, the Veteran requested that his claim for entitlement to service connection for a lumbar spine condition be reopened.  The Veteran claimed that he would submit private medical records showing that his condition worsened in service.  

The Veteran was provided with a VA examination to determine the nature and etiology of his lumbar spine condition in March 2017.  A VA medical opinion in April 2017 provided a negative nexus opinion regarding aggravation of the Veteran's lumbar spine condition based on service treatment records showing that the condition worsened, but then improved.

In April 2017, the Veteran was issued an SSOC by the RO that denied the Veteran's claim for entitlement to service connection for a lumbar spine condition, based partially on the above-mentioned VA negative nexus opinion.

The Veteran submitted a private examination from July 2017 showing diagnoses of mechanical back pain syndrome, DDD, foraminal/lateral recess/central stenosis, degenerative spondylisthesis, and radiculopathy.  The July 2017 private examiner stated that he has been treating the Veteran "since prior to November 28, 2009."  He noted that the Veteran has had chronic neck and back pain "since prior to 2003" when he was deployed to Iraq.  The examiner opined that the Veteran's "condition was significantly aggravated by his service in Iraqi Freedom."

The Veteran's private examination with a positive nexus from July 2017 was not previously on file at the time of the RO's decision in April 2005; thus it is new.  Furthermore, this evidence is material because it bears directly on the nexus element and suggests that the Veteran's lumbar spine condition may have been aggravated by his service.  Accordingly, the claim for entitlement to service connection for a lumbar spine condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a lumbar spine condition is reopened; the appeal is granted to this extent only.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for entitlement to service connection for a lumbar spine condition, a cervical spine condition, bilateral hearing loss, and tinnitus.
Regarding the Veteran's claims for entitlement to service connection for a lumbar spine and cervical spine condition, the Veteran was diagnosed with low back pain and DDD of the lumbar spine prior to his service.  See medical records from May 2000 and January 2001; Physical Profile dated in February 2001.  An October 2000 letter from a chiropractor also indicated that the Veteran had spinal misalignment, and his body needed time to heal.  See October 2000 letter.  The Veteran claims that the physical requirements of his time in service have aggravated his lumbar spine and cervical spine conditions.  In July 2017, a positive nexus opinion regarding aggravation of a pre-existing condition was provided by a private examiner, as noted above.  The private examiner opined that the Veteran's chronic neck and low back pain with frequent flares were significantly aggravated by his service.  However, the Board notes that pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Additionally, the above noted VA medical examiner's negative nexus opinion from April 2017 relied on the noted improvement of the Veteran's condition per service treatment records from April 2004 as the basis of her medical opinion.  As the record now shows that the Veteran's lumbar and cervical spine conditions may have continued since service, an addendum opinion on this issue is required.

Regarding the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran claims that he experienced significant mortaring, shelling, and loud noise while he was in service which caused his hearing loss and tinnitus.  A private medical opinion containing a positive nexus was provided in September 2015.  The private examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss, along with subjective tinnitus.  He opined that given the Veteran's military service and history of noise exposure, it is as likely as not that this contributed at least in part to the hearing loss and subjective tinnitus he is experiencing today.  However, it is not clear whether or not the private examiner had access to or was able to review the Veteran's service treatment records which include such relevant information as audiometric findings showing the condition of the Veteran's hearing in service.  

Additionally, a VA audiological examination from March 2016 showed that the examiner reported that the pure tone thresholds obtained for both ears were deemed unreliable and were not reported.  The use of word recognition scores were also noted to be inappropriate for this Veteran due to language difficulties, cognitive problems, and inconsistent word recognition scores.  Due to the unknown status of the Veteran's hearing loss at the time, the VA examiner was not able to provide an opinion as to the claimed hearing loss or tinnitus.

The Board finds that because the positive nexus opinion provided by the private examiner in September 2015 did not take into consideration relevant audiometric findings from the Veteran's service treatment records, a new audiological examination must be provided for the Veteran in order to correctly determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the March 2017 lumbar and cervical spine VA examinations or the examiner who provided the April 2017 lumbar and cervical spine opinion (or another examiner if unavailable) for preparation of an addendum opinion.  If these examiners are no longer available, the claims file must be returned to a medical professional of similar expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner is asked to address the following: 

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing lumbar spine condition underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service?

i. IF YES, is the increase in severity of the pre-existing lumbar spine condition clearly and unmistakably due to the natural progress of the disorder?

ii. Is it at least as likely as not (50 percent probability or greater) that any current lumbar spine condition is etiologically related to symptomatology noted in service?

b) Is it at least as likely as not (50 percent probability or greater) that any pre-existing cervical spine condition underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service?

i. IF YES, is the increase in severity of the pre-existing cervical spine condition clearly and unmistakably due to the natural progress of the disorder?

ii. Is it at least as likely as not (50 percent probability or greater) that any current cervical spine condition is etiologically related to symptomatology noted in service?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims folder, including a copy of this Remand, is to be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing of both ears at the applicable frequency levels.

The examiner is asked to address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to his military noise exposure?  

In so opining the examiner must do the following:  (1) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (2) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus, including addressing theories of delayed/latent onset of hearing loss and tinnitus. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. After completing the requested actions, and any additional development deemed warranted, re-adjudicate the issues of entitlement to service connection for a lumbar spine condition, a cervical spine condition, bilateral hearing loss, and tinnitus, in light of the pertinent evidence and legal authority.  If the benefits sought on appeal remain adverse, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


